Case 2:20-ap-01103-BB   Doc 20-1 Filed 01/27/21 Entered 01/27/21 10:24:53     Desc
                             Exhibit A Page 1 of 2


1

2

3

4

5

6

7

8

9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28                                 EXHIBIT A
                                           -15-
       NOTICE OF MOTION AND MOTION TO COMPEL DEFENDANT WILLIAM K. SPENCER’S INITIAL
        DISCLOSURES PURSUANT TO FED. RULE CIV. PROC., RULE 26; REQUEST FOR MONETARY
        SANCTIONS IN THE AMOUNT OF $1,365.00.00 AGAINST DEFENDANT WILLIAM K. SPENCER
           Case 2:20-ap-01103-BB             Doc 20-1 Filed 01/27/21 Entered 01/27/21 10:24:53                        Desc
                                                  Exhibit A Page 2 of 2



             Gmail                                                                  Richard Uss <richard@nussbaumapc.com>



 Gwen Nolan v. William K. Spencer
 1 message

 richard@nussbaumapc.com <richard@nussbaumapc.com>                                                     Thu, Jan 14, 2021 at 1:33 PM
 Reply-To: richard@nussbaumapc.com
 To: wksarch@gmail.com

   Good Afternoon Mr. Spencer,

   Previously, our firm has attempted to obtain your Rule 26 disclosures to no avail. The Federal Rules of Civil Procedure
   require that you provide such disclosures and, as you are aware, at the previous status conference on October 6,
   2020, the court raised the issue of your lack of compliance with respect to Rule 26. Plaintiff is entitled to these
   disclosures as a matter of law and, if same are not received by the close of business on Monday, January 18, 2021,
   we will move the court to compel compliance along with the appropriate monetary sanctions.

   I look forward to the receipt of your disclosures by January 18, 2020.

   Thank you.

   Sincerely, Richard J. Uss, Esq. Attorney Nussbaum APC 27489 Agoura Road Suite 102 Agoura Hills, California 91301
   Email: Richard@nussbaumapc.com Telephone: 818-660-1919 Facsimile: 818-864-3241 CONFIDENTIALITY
   NOTICE: The contents of this email message and any attachments are intended solely for the addressee(s) and may
   contain confidential and/or privileged information and may be legally protected from disclosure. If you are not the
   intended recipient of this message or their agent, or if this message has been addressed to you in error, please
   immediately alert the sender by reply email and then delete this message and any attachments. If you are not the
   intended recipient, you are hereby notified that any use, dissemination, copying, or storage of this message or its
   attachments is strictly prohibited.




https://mail.google.com/mail/u/0?ik=9635248a5f&view=pt&search…%3A1688899456902081926&simpl=msg-f%3A1688899456902081926&mb=1   Page 1 of 1
